Citation Nr: 1133547	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  93-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the Veteran's application to reopen a previously denied claim for service connection for a low back disability.  In a May 1999 decision, the Board denied the application to reopen the previously denied claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In an April 2001 Order, the Court vacated the May 1999 decision and remanded the matter to the Board.

In a June 2002 decision, the Board determined that new and material evidence had been submitted, and the claim was reopened.  The Board also determined that additional development was needed as to the underlying claim for service connection.  Accordingly, in June 2002, the Board undertook additional development of the evidence as to the claim pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation that was later invalidated.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In August 2003, the Board remanded the claim for additional development.  In a May 2004 decision, the Board denied the Veteran's claim for service connection.  The Veteran appealed that decision to the Court.  Pursuant to a Joint Motion to Vacate and Remand, the Court, in a January 2005 Order, vacated the May 2004 decision and remanded the appeal to the Board.  In June 2005, the Board again remanded the claim for additional development.

In a March 2006, the Board denied the claim.  The Veteran appealed that decision to the Court and in an April 2008 Memorandum Decision, the Court vacated the March 2006 decision and remanded the appeal to the Board.  In April 2009, this matter was again remanded by the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.




REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

Upon entrance into service in early May 1968, the Veteran reported that she had no history of recurrent back pain.  On examination, the Veteran's spine and musculoskeletal system were found to be normal.  In May 1968, she reported to sick call with complaints of low back pain.  She reported a three-week history of pain, and chronic episodes of back pain for the last five to six months.  However, the Veteran's back pain was found to be unrelated to any musculoskeletal or neurological abnormality.  She again reported to sick call in early July 1968, complaining of low back pain.  In describing her symptoms, she stated that she had no radiation of pain down the leg, no weakness, no tingling, and no increased symptoms with cough or sneeze.  Examination revealed full range of motion, and no pain on straight leg raising.  There was no neurological deficit found.  In mid-July 1968, the Veteran reported to sick call with essentially the same complaints.  X-ray examination revealed narrowing of the L5- S1 disc space.  Tylenol, heat, and a bed board were prescribed.  On separation examination later in July 1968, she reported a history of back trouble, particularly strained muscles.  Examination of her back revealed no abnormalities.

Post-service medical records dated in February 1995 indicate that the Veteran reported a two to three year history of diffuse joint pain, particularly in her hands, right arm, shoulder, back, and left foot.  The assessment was rule out rheumatoid arthritis.  VA treatment records dated in 1997 show diagnoses of rheumatoid arthritis.  VA treatment records dated from February 1995 to July 2005 show regular treatment for back pain.  Various treatment records dated throughout that period note that the Veteran's back pain began in service.

In an April 2002 letter, VA physician Dr. J.M.H. stated that the Veteran was currently under treatment for degenerative disc disease of the lumbosacral spine.  The Veteran reported that she sustained an injury to her back during service, when she was lifting a barrel of trash, for which she was prescribed a back brace.  Dr. J.M.H. stated, "It is my medical opinion that any such type of previous injury may result in future discomfort to the previously injured site, and in turn lead to the possible occurrence of degenerative disc disease as it is found in [the Veteran]."  In an August 2005 letter, the physician stated that the Veteran has a long history of osteoarthritis and chronic back pain, apparently since a back injury she suffered in service in 1968.  That injury had led to chronic ailments and osteoarthritic changes which affected her cervical, thoracic, and lumbosacral spine.

The Veteran underwent a VA spine examination in November 2002 at which time the examiner diagnosed the Veteran with degenerative joint disease of multiple sites, including the low back.  The examiner opined that, after a review of the evidence of record, the Veteran's degenerative disc disease of the lumbosacral spine could not be medically linked or attributed to her brief period of military service.  Based upon the presence of degenerative arthritis in multiple sites, including the spine, knees, shoulders, and hips, which was appropriate for her age, the examiner felt that her back pain was most likely related to age.

On VA spine examination in July 2005, the examiner diagnosed degenerative disc disease of the lumbosacral spine.  In addressing whether the Veteran's current back disability was as likely as not etiologically related to her period of active service, the examiner could not so state without resorting to mere speculation.

In an April 2008 Memorandum Decision, the Court concluded that the Board erred in finding that the Veteran's low back disability was not chronic during service and did not secure a medical opinion as to whether there was sufficient evidence to demonstrate a chronic low back disability in service.

In April 2009, this claim was remanded by the Board for a VA examiner to provide an opinion as to whether the Veteran's low back disability was related to her service.  Specifically, the examiner was asked to opine as to whether the Veteran had a chronic low back disability during her service and whether any current low back disability was incurred in or aggravated by her service.  The Board requested the examiner to reconcile the opinion with the April 2002, November 2002, July 2005, and August 2005 VA opinions.

Pursuant to the Board's April 2009 remand, the Veteran was afforded a VA spine examination in January 2010 at which time the examiner indicated that the a review of the claims file did not include a review of the Veteran's private treatment records.  The Veteran was diagnosed with low back pain which the examiner could not relate to service without resort to mere speculation.  The rationale provided was that the Veteran had a minor injury during service and that the changes in her spine were indicative of her age based on the date of the injury and the amount of time that had passed since then.  In a November 2010 addendum to the January 2010 opinion, the examiner opined that the Veteran's current low back pain was not as least as likely as not due to her service.  The rationale provided was that the Veteran's current complaints were due to the aging process and an X-ray examination at the time of her injury revealed narrowing of the disc space that was clearly there before her in-service injury.  However, the examiner failed to provide an opinion as to whether the Veteran had a chronic low back disability during her service and did not reconcile the opinion with the April 2002, November 2002, July 2005, and August 2005 VA opinions as requested by the April 2009 remand.

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's low back disability is related to her service, an additional remand for an etiological opinion and rationale, is necessary to comply with the April 2009 remand instructions.  The examiner should specifically reconcile the opinion with the April 2002, November 2002, July 2005, and August 2005, January 2010, and November 2010 VA opinions, and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who provided the October 2009 opinion to review the Veteran's entire claims folder including private treatment records.  The review should be indicated in the report.  If that examiner is not available, please forward the request to another examiner.  No further examination of the Veteran is necessary unless the examiner determines otherwise.  The examiner should specifically reconcile the opinion with all other opinions of record, including the April 2002, November 2002, July 2005, August 2005, January 2010, and November 2010 VA opinions.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following:

   (a)  Diagnose any current low back disability.

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran had a chronic low back disability during her service, including complaints of and treatment for low back pain and X-ray findings of a narrowing of the L5-S1 disc space during service?

(c)  Is it at least as likely as not (50 percent probability or more) that any current low back disability was incurred in or aggravated by the Veteran's service, including complaints of and treatment for low back pain and X-ray findings of a narrowing of the L5-S1 disc space during service?

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

